Exhibit 10.6.1

EXECUTION COPY

SUBSIDIARY GUARANTY

Dated as of September 29, 2006

From

FIRST FINANCIAL MANAGEMENT CORPORATION

as Guarantor

in favor of

THE GUARANTEED PARTIES REFERRED TO HEREIN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page

Section 1.

  Guaranty; Limitation of Liability    1

Section 2.

  Guaranty Absolute    2

Section 3.

  Waivers and Acknowledgments    3

Section 4.

  Subrogation    3

Section 5.

  Payments Free and Clear of Taxes, Etc.    4

Section 6.

  Representations and Warranties    4

Section 7.

  Covenants    5

Section 8.

  Amendments, Etc.    5

Section 9.

  Notices, Etc.    5

Section 10.

  No Waiver; Remedies    6

Section 11.

  Right of Set-off    6

Section 12.

  Indemnification    6

Section 13.

  Continuing Guaranty; Assignments under the Credit Agreement    7

Section 14.

  Execution in Counterparts    7

Section 15.

  Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.    7



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTY

SUBSIDIARY GUARANTY dated as of September 29, 2006 made by the FIRST FINANCIAL
MANAGEMENT CORPORATION, a Georgia corporation (the “Guarantor”), in favor of
Citibank, N.A., as agent for the Guaranteed Parties (as defined below).

PRELIMINARY STATEMENT. The Western Union Company, a Delaware corporation (the
“Company”), is party to a Credit Agreement dated as of September 27, 2006 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the capitalized terms defined therein and not
otherwise defined herein being used herein as therein defined) with certain
Banks, Issuing Lenders and the Swing Line Bank party thereto, and Citibank,
N.A., as Administrative Agent. The Administrative Agent, the Banks, Issuing
Lenders and the Swing Line Bank are collectively, the “Guaranteed Parties”. The
Guarantor will derive substantial direct and indirect benefits from the
transactions contemplated by the Credit Agreement. It is a condition precedent
to the making of Loans and the issuance of Letters of Credit under the Credit
Agreement from time to time that the Guarantor shall have executed and delivered
this Guaranty.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Guaranteed Parties to make Loans and to issue Letters of Credit under the Credit
Agreement from time to time, the Guarantor, hereby agrees as follows:

Section 1. Guaranty; Limitation of Liability. (a) The Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the Company now or
hereafter existing under or in respect of the Loan Documents (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Administrative Agent or any other Guaranteed Party in enforcing any
rights under this Guaranty or any other Loan Document. Without limiting the
generality of the foregoing, the Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
the Company to any Guaranteed Party under or in respect of the Loan Documents
but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving the
Company.

(b) The Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Guaranteed Party, hereby confirms that it is the intention
of all such Persons that this Guaranty and the obligations of the Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law (as hereinafter defined), the Uniform Fraudulent Conveyance Act,
the Uniform Fraudulent Transfer Act or any similar foreign, federal or state law
to the extent applicable to this Guaranty and the obligations of the Guarantor
hereunder. To effectuate the foregoing intention, the Administrative Agent, the
other Guaranteed Parties and the Guarantor hereby irrevocably agree that the
obligations of the Guarantor under this Guaranty at any time shall be limited to
the maximum amount as will result in the obligations of the Guarantor under this
Guaranty not constituting a fraudulent transfer or conveyance. For purposes
hereof, “Bankruptcy Law” means any proceeding of the type referred to in
Section 6.01(f) of the Credit Agreement or Title 11, U.S. Code, or any similar
foreign, federal or state law for the relief of debtors.



--------------------------------------------------------------------------------

Section 2. Guaranty Absolute. The Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Guaranteed
Party with respect thereto. The obligations of the Guarantor under or in respect
of this Guaranty are independent of the Guaranteed Obligations or any other
Obligations of the Company under or in respect of the Loan Documents, and a
separate action or actions may be brought and prosecuted against the Guarantor
to enforce this Guaranty, irrespective of whether any action is brought against
the Company or whether the Company is joined in any such action or actions. The
liability of the Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and, to the extent permitted by applicable
law, the Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following (other
than payment in full of the Guaranteed Obligations as qualified by the last
sentence of this Section 2):

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of the
Company under or in respect of the Loan Documents, or any other amendment or
waiver of or any consent to departure from any Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to the Company or any of its Subsidiaries or
otherwise;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Guaranteed Obligations or any other Obligations
of the Company under the Loan Documents or any other assets of the Company or
any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of the Company or any of its Subsidiaries;

(f) any failure of any Guaranteed Party to disclose to the Company any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Company now or hereafter
known to such Guaranteed Party (the Guarantor waiving any duty on the part of
the Guaranteed Parties to disclose such information);

(g) the failure of any other Person to execute or deliver any other guaranty or
agreement or the release or reduction of liability of the Guarantor or other
guarantor or surety with respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Guaranteed Party that might otherwise constitute a defense available to, or a
discharge of, the Company or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Guaranteed Party or any other Person upon
the insolvency, bankruptcy or reorganization of the Company or otherwise, all as
though such payment had not been made.

 

2



--------------------------------------------------------------------------------

Section 3. Waivers and Acknowledgments. To the extent permitted by applicable
law: (a) The Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that any Guaranteed Party protect, secure, perfect or insure any
Lien or any property subject thereto or exhaust any right or take any action
against the Company or any other Person or any collateral.

(b) The Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) The Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Guaranteed Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of the Guarantor or other rights of the Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the obligations of the Guarantor
hereunder.

(d) The Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Guaranteed Party to disclose to the Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of the Company or any of its Subsidiaries
now or hereafter known by such Guaranteed Party.

(e) The Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits.

Section 4. Subrogation. The Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Company or any other insider guarantor that arise from the
existence, payment, performance or enforcement of the Guarantor’s obligations
under or in respect of this Guaranty or any other Loan Document, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of any Guaranteed Party against the Company or any other insider
guarantor or any collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Company or any other insider
guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until all of the Guaranteed Obligations and all other amounts payable
under this Guaranty shall have been paid in full in cash, all Letters of Credit
shall have expired or been terminated and the Commitments shall have expired or
been terminated. If any amount shall be paid to the Guarantor in violation of
the immediately preceding sentence at any time prior to a Termination Event (as
defined below), or if no Termination Event shall have occurred, the latest of
(a) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, (b) the Termination Date and (c) the latest
date of expiration or termination of all Letters of Credit shall be received and
held in trust for the benefit of the Guaranteed Parties, shall be segregated
from other property and funds of the Guarantor and shall forthwith be paid or
delivered to the Administrative Agent in the same form as so received (with any

 

3



--------------------------------------------------------------------------------

necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) the Guarantor
shall make payment to any Guaranteed Party of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been paid in full in cash and
(iii) (A) the Termination Date shall have occurred and all Letters of Credit
shall have expired or been terminated or (B) a Termination Event shall have
occurred, the Guaranteed Parties will, at the Guarantor’s request and expense,
execute and deliver to the Guarantor appropriate documents, without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to the Guarantor of an interest in the Guaranteed Obligations
resulting from such payment made by the Guarantor pursuant to this Guaranty.

Section 5. Payments Free and Clear of Taxes, Etc. (a) Any and all payments made
by the Guarantor under or in respect of this Guaranty or any other Loan Document
shall be made free and clear of and without deduction for any and all present or
future Taxes. If the Guarantor shall be required by law to deduct any Taxes from
or in respect of any sum payable under or in respect of this Guaranty or any
other Loan Document to any Guaranteed Party, (i) the sum payable by the
Guarantor shall be increased as may be necessary so that after the Guarantor and
the Administrative Agent have made all required deductions (including deductions
applicable to additional sums payable under this Section 5), such Guaranteed
Party receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Guarantor shall make all such deductions and
(iii) the Guarantor shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

(b) The obligations of the Guarantor under this Section are subject in all
respects to the limitations, qualifications and satisfaction of conditions set
forth in Section 2.15 of the Credit Agreement. Without limitation of the
foregoing, the Guaranteed Parties are subject to the obligations set forth in
Section 2.13 of the Credit Agreement to the same extent as if set forth herein.

Section 6. Representations and Warranties. The Guarantor hereby makes each
representation and warranty made in the Credit Agreement by the Company with
respect to the Guarantor and the Guarantor hereby further represents and
warrants as follows:

(a) The Guarantor has the corporate power and authority, and the legal right, to
make, deliver and perform this Guaranty and has taken all necessary corporate
action to authorize its obligations hereunder on the terms and conditions of
this Guaranty and to authorize the execution, delivery and performance of this
Guaranty. No consent or authorization of, filing with or other act by or in
respect of, any Governmental Authority or any other Person (except as have been
obtained or made) is required in connection with the execution, delivery,
performance, validity or enforceability of this Guaranty. This Guaranty has been
duly executed and delivered on behalf of the Guarantor. This Guaranty
constitutes a legal, valid and binding obligation of the Guarantor enforceable
against the Guarantor in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

(b) The execution delivery and performance of this Guaranty will not violate any
Requirement of Law or Contractual Obligation of the Guarantor or of any of its
Subsidiaries and will not result in, or require, the creation or imposition of
any Lien on any of its or their respective properties or revenues pursuant to
any such Requirement of Law or Contractual Obligation.

 

4



--------------------------------------------------------------------------------

(c) There are no conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or waived.

(d) The Guarantor has, independently and without reliance upon any Guaranteed
Party and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Guaranty, and the
Guarantor has established adequate means of obtaining from the Company on a
continuing basis information pertaining to, and is now and on a continuing basis
will be completely familiar with, the business, condition (financial or
otherwise), operations, performance, properties and prospects of the Company.

Section 7. Covenants. The Guarantor covenants and agrees that until a
Termination Event occurs (or if no Termination Event shall have occurred, so
long as any part of the Guaranteed Obligations shall remain unpaid, any Letter
of Credit shall be outstanding or any Bank shall have any Commitment), the
Guarantor will perform and observe, and cause each of its Subsidiaries to
perform and observe, all of the terms, covenants and agreements set forth in the
Credit Agreement on its or their part to be performed or observed or that the
Company has agreed to cause the Guarantor or such Subsidiaries to perform or
observe.

Section 8. Amendments, Etc. No amendment or waiver of any provision of this
Guaranty and no consent to any departure by the Guarantor therefrom shall in any
event be effective unless the same shall be in writing and signed by the
Administrative Agent and the Majority Banks, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all of the Banks (other than any Bank that is,
at such time, a Defaulting Bank), (a) reduce or limit the obligations of the
Guarantor hereunder, release the Guarantor hereunder or otherwise limit the
Guarantor’s liability with respect to the Obligations owing to the Guaranteed
Parties under or in respect of the Loan Documents except as provided in the next
succeeding sentence, (b) postpone any date fixed for payment hereunder or
(c) change the number of Guaranteed Parties or the percentage of (x) the
Commitments, (y) the aggregate unpaid principal amount of the Loans or (z) the
aggregate LOC Obligations that, in each case, shall be required for the
Guaranteed Parties or any of them to take any action hereunder. Upon (x) the
sale or other disposition of the Guarantor to the extent permitted in accordance
with the terms of the Credit Agreement, (y) the Guarantee Triggering Amount
being reduced to equal to or less than the greater of $300,000,000 or 15% of
Consolidated Net Worth or (z) a consolidation or merger of the Guarantor with or
into the Company (any such event being a “Termination Event”), the Guarantor
shall be automatically released from this Guaranty.

Section 9. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telecopy communication) and mailed,
telecopied or delivered to it, if to the Guarantor, addressed to it in care of
the Company at the Company’s address specified in Section 9.2 of the Credit
Agreement, if to any Agent or any other Guaranteed Party, at its address
specified in Section 9.2 of the Credit Agreement, or, as to any party, at such
other address as shall be designated by such party in a written notice to each
other party. All such notices and other communications shall, when mailed or
telecopied, be effective when deposited in the mails or transmitted by
telecopier, respectively. Delivery by telecopier of an executed counterpart of a
signature page to any amendment or waiver of any provision of this Guaranty to
be executed and delivered hereunder shall be effective as delivery of an
original executed counterpart thereof.

 

5



--------------------------------------------------------------------------------

Section 10. No Waiver; Remedies. No failure on the part of any Guaranteed Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 11. Right of Set-off. In addition to any rights and remedies of the
Guaranteed Parties provided by law, if an Event of Default has occurred and is
continuing, each Guaranteed Party and each of its Affiliates shall have the
right, without prior notice to the Guarantor, any such notice being expressly
waived by the Guarantor to the extent permitted by applicable law, upon any
amount becoming due and payable by the Guarantor hereunder to set-off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Guaranteed Party, any of its Affiliates or any branch or agency
thereof to or for the credit or the account of the Guarantor. The aforesaid
right of set-off may be exercised by such Guaranteed Party and each of its
Affiliates against the Guarantor or against any trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditors, receiver or execution,
judgment or attachment creditor of the Guarantor, or against anyone else
claiming through or against the Guarantor or any such trustee in bankruptcy,
debtor in possession, assignee for the benefit of creditors, receiver, or
execution, judgment or attachment creditor, notwithstanding the fact that such
right of set-off shall not have been exercised by such Guaranteed Party or its
Affiliates prior to the occurrence of any Event of Default. Each Guaranteed
Party agrees promptly to notify the Guarantor and the Administrative Agent after
any such set-off and application made by such Guaranteed Party or its
Affiliates, provided that the failure to give such notice shall not affect the
validity of such set-off and application.

Section 12. Indemnification. (a) Without limitation on any other obligations of
the Guarantor or remedies of the Guaranteed Parties under this Guaranty, the
Guarantor shall, to the fullest extent permitted by law, indemnify, defend and
save and hold harmless each Guaranteed Party and each of their Affiliates and
their respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party in connection with or as a
result of any failure of any Guaranteed Obligations to be the legal, valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms.

(b) The Guarantor hereby also agrees that none of the Indemnified Parties shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to any of the Guarantor or any of its Affiliates or any of their respective
officers, directors, employees, agents and advisors, and the Guarantor hereby
agrees not to assert any claim against any Indemnified Party on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to the Facilities, the actual or proposed use of the
proceeds of the Loans or the Letters of Credit, the Loan Documents or any of the
transactions contemplated by the Loan Documents.

(c) Without prejudice to the survival of any of the other agreements of the
Guarantor under this Guaranty or any of the other Loan Documents, the agreements
and obligations of the Guarantor contained in Section 1(a) (with respect to
enforcement expenses), the last sentence of Section 2, Section 5 and this
Section 12 shall survive the payment in full of the Guaranteed Obligations and
all of the other amounts payable under this Guaranty.

 

6



--------------------------------------------------------------------------------

Section 13. Continuing Guaranty; Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the occurrence of a Termination Event, or if no Termination Event shall
have occurred, the latest of (i) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, (ii) the
Termination Date and (iii) the latest date of expiration or termination of all
Letters of Credit, (b) be binding upon the Guarantor, its successors and assigns
and (c) inure to the benefit of and be enforceable by the Guaranteed Parties and
their successors, transferees and assigns. Without limiting the generality of
clause (c) of the immediately preceding sentence, any Guaranteed Party may
assign or otherwise transfer all or any portion of its rights and obligations
under the Credit Agreement (including, without limitation, all or any portion of
its Commitments, the Loans owing to it and the Note or Notes held by it) to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Guaranteed Party herein or
otherwise, in each case as and to the extent provided in Section 9.6 of the
Credit Agreement. The Guarantor shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Guaranteed Parties.

Section 14. Execution in Counterparts. This Guaranty and each amendment, waiver
and consent with respect hereto may be executed in any number of counterparts
and by different parties thereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Guaranty by telecopier shall be effective as delivery of
an original executed counterpart of this Guaranty.

Section 15. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty shall be governed by, and construed in accordance with, the laws of the
State of New York.

(b) The Guarantor hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Guaranty, or for recognition or enforcement of any judgment,
and the Guarantor hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in any
such New York State court or, to the extent permitted by law, in such federal
court. The Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Guaranty in the courts of any
jurisdiction.

(c) The Guarantor irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Guaranty in any New York State or federal court. The Guarantor
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such suit, action or proceeding
in any such court.

(d) THE GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS OR
THE ACTIONS OF ANY GUARANTEED PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

FIRST FINANCIAL MANAGEMENT CORPORATION

By  

/s/ Rajesh Agrawal

Title:   Senior Vice President and Treasurer

 

8